Citation Nr: 0844335	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a gastric 
disorder of psychogenic origin.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1951 to 
April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the San 
Juan Regional Office (RO), which denied the veteran's claim 
for a rating higher than 10 percent for his psychological 
factors (anxiety) affecting a physical (gastric) condition. 

The veteran's claim was denied by the Board in October 2005.  
He then appealed that decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  A Joint Motion For 
Remand and to Stay Further Proceedings (Joint Motion) was 
filed in December 2006.  In the Joint Motion, it was noted 
that the Board had never addressed a claim for service 
connection for a major depressive disorder.  It was further 
specified that the Board had not made a determination of 
whether the psychological component or physical component of 
the already service-connected gastric disorder of psychogenic 
origin was more disabling, or whether the physical and mental 
symptoms should be rated separately.  It was also stated that 
the Board did not discuss any of the factors for rating the 
appellant under the 7300 series of diagnostic codes.  A CAVC 
Order, issued in January 2007, vacated the October 2005 Board 
decision and remanded the claim for compliance with the terms 
of the Joint Motion.

Subsequent to the issuance of the Court Order, the RO 
adjudicated a claim of entitlement to service connection for 
a psychiatric disorder characterized as cognitive disorder 
NOS, conversion disorder, and depressive disorder NOS 
(claimed as nervous condition), as secondary to the service-
connected disability of psychological factor (anxiety) 
affecting a physical condition (gastric). See July 2007 
Rating Decision.  That determination has not been appealed 
and is thus not in appellate status.  However, the Joint 
Motion instructs the Board to consider whether a depressive 
disorder is a component of the gastric disorder, and/or 
whether such depressive disorder may be secondary to the 
gastric disorder.  Therefore, such questions will be 
addressed in this remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to a higher evaluation than 10 
percent for a gastric disorder of psychogenic origin 
(formerly referred to as psychological factors (anxiety) 
affecting a physical (gastric) condition).  He also seeks 
service connection for a depressive disorder either on a 
direct basis, or as secondary to the gastric disorder of 
psychogenic origin.  

Initially, the Board evaluated the veteran's service-
connected gastric disorder of psychogenic origin under 
38 C.F.R. § 4.126(d).  This Code section provides that when a 
single disability has been diagnosed as both a physical 
condition and as a mental disorder, the rating agency should 
evaluate it using a diagnostic code which represents the more 
disabling aspect of the condition.  

A remand is required to determine which aspect of the 
veteran's gastric disorder of psychogenic origin is more 
severe - the physical symptoms affecting the stomach or the 
mental disorder - pursuant to 38 C.F.R. § 4.126(d).  To 
provide guidance on this question, a VA examination must be 
conducted to evaluate the severity of the gastric condition 
for purposes of an increased rating.  The Board notes here 
that the veteran's last VA examination with respect to his 
stomach problems was in January 2001.  

In an October 2005 decision, the Board improperly treated the 
veteran's diagnosed depression as part of his service-
connected psychophysiological condition (i.e., a gastric 
disorder of psychogenic origin), without considering whether 
it was a separate mental disorder with a different etiology.  
As such, a remand is required to obtain a medical opinion to 
determine whether his non-service connected depressive 
disorder was incurred in-service, or alternatively, has been 
caused or aggravated by the service-connected gastric 
disorder of psychogenic origin.  38 C.F.R. §§ 3.303(d), 
3.310(a); Allen v. Brown, 7 Vet App 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate his service-connected 
gastric/stomach disability.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.

2.  With respect to a depressive disorder, 
obtain a VA medical opinion, or schedule 
the veteran for the appropriate 
examination if deemed necessary, to 
determine whether the major depressive 
disorder was incurred in or aggravated by 
his military service, or whether this 
condition is proximately due to, or 
aggravated by the veteran's service-
connected gastric disorder of psychogenic 
origin.  The examiner should also offer an 
opinion regarding which symptoms are due 
to the service-connected gastric disorder 
of psychogenic origin, and which symptoms 
are associated with any other psychiatric 
disorder which is found.  

3.  With respect to the gastric disorder 
of psychogenic origin, obtain a VA medical 
opinion to determine whether (a) the 
physical symptoms (as related to the 
veteran's gastric problems), or (b) the 
psychological component (anxiety, 
previously referred to as a conversion 
disorder), is the more disabling/severe 
aspect of the service-connected 
psychophysiological disorder.  The 
examiner should review the claims folder, 
including all pertinent medical records, 
prior to rendering an opinion. 

4.  Following the above, readjudicate the 
veteran's claims.  Specifically, if it is 
determined that the physical disability 
(gastric) is the more severe aspect of the 
service-connected disorder, then 
adjudicate the claims under the current 
rating criteria for rating digestive 
system disabilities. 38 C.F.R. § 4.114, 
Diagnostic Codes 7200 to 7354.  The RO 
should also consider the claim for service 
connection for major depression on both a 
direct and a secondary basis.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued and include the regulations 
providing the current rating criteria.  
The veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




